Exhibit 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made as of October 9 2017,
between Joseph M. Zubretsky (the “Executive”) and Molina Healthcare, Inc. (the
“Employer”).
RECITALS
The Employer desires to establish its right to the services of the Executive in
the capacities described below, on the terms and conditions hereinafter set
forth, and the Executive is willing to accept such employment on such terms and
conditions.


NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:


1.Employment. The Employer shall employ the Executive as its President and Chief
Executive Officer, and the Executive hereby accepts such employment on the
following terms and conditions. The Executive understands and agrees that he is
an at-will employee, and the Executive and the Employer can, and shall have the
right to, terminate the employment relationship at any time for any or no
reason, with or without notice, and with or without cause, subject to the
payment provisions contained in Paragraph 7 of this Agreement. Nothing contained
in this Agreement or any other agreement shall alter the at-will relationship.
In the event that the Executive ceases to be employed by the Employer for any
reason, the Executive shall tender his resignation from all officer, board and
other positions he holds with the Employer or any of its subsidiaries or
affiliates, effective on the date his employment is terminated.


2.Duties.  The Executive shall work for the Employer in a full-time capacity.
The Executive shall, during the term of this Agreement, have the duties,
responsibilities, powers, and authority customarily associated with the
positions of President and Chief Executive Officer. The Executive shall report
to, and follow the direction of, the Board of Directors of the Employer (the
“Board”). The Executive shall receive an interim appointment to the Board
effective as of the Start Date and shall be nominated for reelection to the
Board at the expiration of each term of office provided he is then the Chief
Executive Officer of the Employer. The Executive agrees to serve as a member of
the Board for each period for which he is so appointed or elected. In addition
to, or in lieu of, the foregoing, the Executive also shall perform such other
and related services and duties that are commensurate with his positions as may
be assigned to him from time to time by the Board. The Executive shall
diligently, competently, and faithfully perform all duties, and shall devote his
entire business time, energy, attention, and skill to the performance of duties
for the Employer or its affiliates and will use his best efforts to promote the
interests of the Employer. Notwithstanding the foregoing, the Executive shall be
permitted to (i) engage in charitable and community affairs, and (ii) make
direct investments of any character in any non-competing business or businesses
and to manage such investments (but not be involved in the day-to-day operations
of any such business); provided, in each case, and in the aggregate, that such
activities do not interfere with the performance of the Executive’s duties
hereunder.




    1

--------------------------------------------------------------------------------




3.Executive Loyalty. Except as otherwise permitted by Paragraph 2, the Executive
shall devote all of his time, attention, knowledge, and skill solely and
exclusively to the business and interests of the Employer, and the Employer
shall be entitled to all benefits and profits arising from or incident to any
and all work, services, and advice of the Executive. The Executive expressly
agrees that during the term of this Agreement, he shall not engage, directly or
indirectly, as a partner, officer, director, member, manager, stockholder,
advisor, agent, employee, or in any other form or capacity, in any other
business similar to that of the Employer.


4.Term of Employment. This Agreement shall become effective upon November 6,
2017 (the “Start Date”) and continue in effect until terminated in accordance
with Paragraph 6.


5.Compensation.


A.    The Employer shall pay the Executive an annual base salary of $1,300,000
(the “Base Salary”), payable in substantially equal installments in accordance
with the Employer’s payroll policy from time to time in effect. The Executive’s
salary shall be subject to any payroll or other deductions as may be required to
be made pursuant to law, government order, or by agreement with, or consent of,
the Executive. The Compensation Committee of the Board (the “Compensation
Committee”) shall review at least annually the Executive’s Base Salary for
possible increase and may, in its sole discretion and in accordance with
applicable rules and regulations of the Securities and Exchange Commission and
the New York Stock Exchange, periodically increase the Executive’s Base Salary.


B.    The Executive shall not be eligible for a bonus for performance in
calendar year in 2017. Beginning with calendar year 2018, the Executive shall be
eligible to earn annual performance and/or discretionary bonuses as determined
each year at the discretion of the Compensation Committee based upon goals
developed each year by the Compensation Committee in consultation with the
Executive. The Executive shall be entitled to participate in all bonus or
incentive plans applicable to the senior executives of the Employer. For
calendar year 2018 and subsequent years, the Executive’s target bonus shall be
one hundred fifty percent (150%) of the Executive’s Base Salary then in effect,
with a maximum payout of three hundred percent (300%) of the Executive’s Base
Salary then in effect. Bonus compensation earned and payable pursuant hereto
shall be paid in non-deferred cash in the calendar year following the fiscal
year for which the bonus is earned, and in no event shall such payment be made
later than March 15 of such following calendar year.


C.    The Executive shall be eligible for grants of equity compensation as
follows:


(1)    On the date hereof, the Executive shall be granted an option to purchase
375,000 shares of common stock of the Employer pursuant to an award agreement
provided by the Employer in substantially the form attached hereto as Exhibit A
(the “Option Agreement”). The exercise price per share will equal the 10-day
moving average per share closing price of the common stock of the Employer on
the New York Stock Exchange calculated as of (and inclusive of) the grant date.




    2

--------------------------------------------------------------------------------




(2)    In the first quarter of 2018 on a date to be determined by the
Compensation Committee, the Executive shall be granted a restricted stock unit
award pursuant to an award agreement provided by the Employer in substantially
the form attached hereto as Exhibit B (the “Performance Stock Unit Award
Agreement”) and a restricted stock award pursuant to an award agreement provided
by the Employer in substantially the form attached hereto as Exhibit C (the
“Restricted Stock Award Agreement”). The number of restricted stock units that
will be subject to the Performance Stock Unit Award Agreement will equal the
quotient of (A) $6,000,000 and (B) the per share price of the common stock of
the Employer on the New York Stock Exchange on or about the grant date as
determined in accordance with the Compensation Committee’s methodology for
similarly situated executives. The number of shares of common stock of the
Employer that will be subject to the Restricted Stock Award Agreement will equal
the quotient of (A) $4,000,000 and (B) the per share price determined in
accordance with the previous sentence.


(3)    For calendar year 2019 and thereafter, the Executive shall be eligible
for grants of equity compensation at the discretion of the Compensation
Committee. Any equity compensation will be granted under and subject to the
terms and conditions of an equity compensation plan of the Employer as then in
effect. The Compensation Committee shall establish the terms and conditions of
such equity compensation in its discretion with consideration to the
compensation packages paid to executives performing the same functions as
executives for businesses similar to the Employer (which, for 2018, the
Compensation Committee has determined to be $10,000,000).


(4)    Notwithstanding anything contained in any award agreement or plan to the
contrary, in the event that upon a Change in Control (as hereinafter defined)
the surviving, continuing, successor or purchasing corporation or other business
entity or affiliate thereof does not assume or continue any then outstanding
equity or equity-based awards awarded pursuant to this Paragraph 5C or grant
substitute awards or rights, (i) any such then outstanding awards whose vesting
is not subject to performance-based conditions shall vest immediately prior to
the Change in Control and (ii) any such then outstanding awards that are subject
to performance-based vesting conditions shall vest immediately prior to the
Change in Control at the target level and to the extent (but only to the extent)
any such awards are in excess of the target level they shall be forfeited
immediately prior to the Change in Control. For the sake of clarification,
Executive shall be entitled to the benefit of clauses (i) and (ii) above if the
substitute awards or rights (w) do not preserve, immediately after the Change in
Control relative to immediately prior to the Change in Control, the economic
value of the then outstanding equity or equity-based awards awarded pursuant to
this Paragraph 5C, (x) do not adhere to the same vesting dates, with the same
economic value that otherwise would have vested on such vesting dates, as those
applicable to the then outstanding equity or equity-based awards awarded
pursuant to this Paragraph 5C, (y) are not subject to the terms of Paragraph 7
below, or (z) purport to impose restrictive covenants other than those set forth
in this Agreement.


D.    Within fifteen (15) days after the Start Date, the Employer shall pay the
Executive a lump sum amount in non-deferred cash equal to $4,000,000, less
applicable withholding taxes. In the event that prior to the second anniversary
of the Start Date the Executive’s employment terminates pursuant to Paragraph 6B
or 6F below, the Executive shall, within fifteen (15) days after


    3

--------------------------------------------------------------------------------




the date of such termination, repay the Employer an amount equal to the product
of (1) $4,000,000 and (2) a fraction, the numerator of which is equal to the
difference between (x) seven hundred thirty (730) and (y) the number of days the
Executive was employed by the Employer and the denominator of which is equal to
seven hundred thirty (730).


E.    During the term of this Agreement, the Employer shall include the
Executive in any 401(k), deferred compensation, savings plan, life insurance,
disability insurance, medical, dental or health insurance, paid time off, and
other benefit plans or programs maintained by the Employer for the benefit of
its executives. The Executive acknowledges and agrees that certain fringe
benefits may be subject to income tax withholding and reporting to the extent
required by the Internal Revenue Code of 1986, as amended (the “Code”).


F.    The Employer shall reimburse the Executive for all reasonable and approved
business expenses (which shall include, without limitation, first class air
travel for business purposes), provided the Executive submits paid receipts or
other documentation acceptable to the Employer and as required by the Internal
Revenue Service to qualify as ordinary and necessary business expenses under the
Code.


G.    The Employer and Executive each acknowledge that amounts paid under this
Agreement are subject to the Employer’s Clawback Policy, effective as of
March 10, 2013, as the same may be amended from time to time.


6.Termination. The Executive’s services shall terminate upon the first to occur
of the following events:


A.    Upon the Executive’s date of death or the date the Executive is given
written notice that he has been deemed to be disabled. For purposes of this
Agreement, the Executive shall be deemed to be disabled if the Executive, as a
result of illness or incapacity, shall be unable to perform substantially his
required duties for a period of four (4) consecutive months or for any aggregate
period of six (6) months in any twelve (12) month period. Such determination
shall be made in the good faith determination of the Board.


B.    On the date the Employer provides the Executive with written notice that
he is being terminated for “Cause.” For purposes of this Agreement, the
Executive shall be deemed terminated for “Cause” if the Employer terminates the
Executive after the Executive:


(1)    shall be convicted of, or admitted, plea bargained, or entered a plea of
no contest or nolo contendere to, any felony or any other act involving fraud,
theft, misappropriation, dishonesty, or embezzlement;


(2)    shall have committed willful wrongdoing that materially impairs the
goodwill or business of the Employer or any of its subsidiaries or affiliates or
causes material damage to its or their property, goodwill, or business;




    4

--------------------------------------------------------------------------------




(3)    shall have refused to, or willfully failed to, perform his material
duties hereunder; or


(4)    shall have engaged in conduct that constitutes a breach of any fiduciary
duty or duty of loyalty owed to the Employer or any of its subsidiaries or
affiliates; or


(5)    shall have committed a material violation of any state or federal
securities laws.


A termination of employment by the Employer for Cause shall be effectuated by
giving the Executive written notice (“Notice of Termination for Cause”) of the
termination within thirty (30) days of the event constituting Cause, or, if
later, within thirty (30) days of the Board first obtaining knowledge of such
event, setting forth in reasonable detail the specific conduct of the Executive
that constitutes Cause and the specific provisions of this Agreement on which
the Employer relies. To the extent the event giving rise to Cause is susceptible
to cure, the Employer shall not terminate the Executive’s employment hereunder
unless the Executive has not, within thirty (30) days following receipt of
Notice of Termination for Cause, taken all reasonable steps to cure such event
giving rise to Cause.


Any voluntary termination by the Executive in knowing anticipation of a
termination for Cause under this subparagraph B, or a separation for other than
Cause at a time when grounds for termination for Cause exist, shall be deemed a
termination for Cause.


C.    On the date the Employer terminates the Executive’s employment for any
reason, other than a reason otherwise set forth in Paragraph 6A or Paragraph 6B,
provided that the Employer shall give the Executive ninety (90) days written
notice prior to such date of its intention to terminate the Executive’s
employment and provided further, that notwithstanding such notice period, the
Employer may elect to terminate the Executive’s employment at any time prior to
the expiration of such notice period, so long as Employer pays the Executive
that which would otherwise be due for the 90-day notice period had such period
not been shortened.
D.    On the date the Executive terminates his employment for “Good Reason.” For
purposes of this Agreement, “Good Reason” means:


(1)    the assignment to the Executive of any duties materially inconsistent in
any respect with Paragraph 2 of this Agreement, or any other action by the
Employer that results in a material diminution in the Executive’s title,
authority, duties, responsibilities, or reporting relationships (for the sake of
clarification, a Change in Control in itself shall not constitute grounds for
Good Reason unless there shall also have been such assignment of such duties or
such material diminution (which, for the sake of further clarification, shall
include Executive’s having ceased to be the President and Chief Executive
Officer of a publicly-traded company));


(2)    any material diminution in the Executive’s Base Salary, bonus
opportunity, or general equity compensation level;


    5

--------------------------------------------------------------------------------






(3)    any failure of the Employer to pay the Executive any sum due under this
Agreement or to grant the awards contemplated by Paragraph 5C(1) and (2) of this
Agreement;


(4)    any material breach of this Agreement by the Employer; or


(5)    upon a Change in Control, the failure or refusal of the surviving,
continuing, successor or purchasing corporation to assume this Agreement.


A termination of employment by the Executive for Good Reason shall be
effectuated by giving the Employer written notice (“Notice of Termination for
Good Reason”) of the termination within thirty (30) days of the event
constituting Good Reason setting forth in reasonable detail the specific conduct
of the Employer that constitutes Good Reason and the specific provisions of this
Agreement on which the Executive relies. A termination of employment by the
Executive for Good Reason shall be effective on the thirtieth (30th) day
following the date when the Notice of Termination for Good Reason is given,
unless the Employer, to the extent the event giving rise to Good Reason is
susceptible to cure, cures the condition or event constituting Good Reason
within thirty (30) days following receipt of the Executive’s Notice of
Termination for Good Reason.


E.    On the date the Executive voluntarily retires at or after reaching age 65,
provided that the Executive shall give the Employer one (1)-year written notice
prior to such date of his intention to so retire and provided further, that
notwithstanding such notice period, the Employer may elect to terminate the
Executive’s employment at any time prior to the expiration of such notice
period, so long as Employer pays the Executive that which would otherwise be due
for the 1-year notice period had such period not been shortened, and, in the
event the Employer makes such an election, the Executive shall, subject to his
then-current personal and professional obligations, make himself reasonably
available to provide transition assistance to his successor for the remainder of
such one (1)-year notice period if and to the extent requested by the Board.


F.    On the date the Executive resigns for any reason other than a reason set
forth in Paragraph 6D or Paragraph 6E, provided that the Executive shall give
the Employer ninety (90) days written notice prior to such date of his intention
to so resign and provided further, that notwithstanding such notice period, the
Employer may elect to terminate the Executive’s employment at any time prior to
the expiration of such notice period, so long as Employer pays the Executive
that which would otherwise be due for the 90-day notice period had such period
not been shortened.


7.Compensation Upon Termination.


A.    If the Executive’s employment terminates for any reason, the Executive
shall be entitled to (i) his salary through his final date of active employment,
(ii) any accrued but unused vacation pay, and (iii) any earned but unpaid bonus
pursuant to Paragraph 5B above for the calendar year preceding the calendar year
in which his employment terminates (which bonus shall be payable in accordance
with Paragraph 5B above). The Executive also shall be entitled to any benefits


    6

--------------------------------------------------------------------------------




mandated under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) or required under the terms of any death, insurance, or retirement plan,
program, or agreement provided by the Employer and to which the Executive is a
party or in which the Executive is a participant, including, but not limited to,
any short-term or long-term disability plan or program, if applicable.


B.    If the Executive’s employment terminates pursuant to Paragraph 6C or
Paragraph 6D other than within twenty-four (24) months following a Change in
Control (as hereinafter defined), and the Executive complies with the release
requirements set forth in Paragraph 7F, the Executive shall be entitled to
receive, in addition to the payments and benefits set forth in Paragraph 7A:


(i)a cash payment equal to the sum of (I) one hundred fifty percent (150%) of
the Executive’s Base Salary then in effect and (II) one hundred fifty percent
(150%) of the Executive’s target annual bonus then in effect;


(ii)notwithstanding anything contained in any award agreement or plan to the
contrary, (I) any then outstanding non-vested stock options, restricted stock or
other equity or equity-based awards awarded pursuant to Paragraph 5C of this
Agreement, whose vesting is not subject to performance-based conditions shall
immediately vest on the Executive’s last day of employment, and (II) any then
outstanding non-vested restricted stock unit or other equity or equity-based
awards awarded pursuant to Paragraph 5C of this Agreement that are subject to
performance-based vesting conditions that have not been satisfied as of the
Executive’s last day of employment shall be forfeited; and


(iii)notwithstanding anything contained in any award agreement or plan to the
contrary, the three (3)-month post-employment exercise period in the Option
Agreement provided for the vested portion of the stock option shall be extended
to three (3) years following his last day of employment, subject to the other
terms and conditions of the Option Agreement (including expiration of the stock
option upon the scheduled expiration of the term of the stock option if the
scheduled expiration date is before the end of such three (3)-year period).


C.    If the Executive’s services are terminated pursuant to Paragraph 6C or 6D
within twenty-four (24) months following a Change in Control, and the Executive
complies with the release requirements set forth in Paragraph 7F, the Executive
shall be entitled to receive, in addition to the payments and benefits set forth
in Paragraph 7A:


(i)a cash payment equal to the sum of (I) two hundred percent (200%) of the
Executive’s Base Salary then in effect and (II) two hundred percent (200%) of
the Executive’s target annual bonus then in effect;


(ii)notwithstanding anything contained in any award agreement or plan to the
contrary, (I) any then outstanding non-vested stock options, restricted stock,
restricted stock unit or other equity or equity-based awards awarded pursuant to
Paragraph 5C of this Agreement whose vesting is not subject to performance-based
conditions shall immediately vest on the Executive’s last day of employment and
(II) any then outstanding awards that are subject to


    7

--------------------------------------------------------------------------------




performance-based vesting conditions shall immediately vest on the Executive’s
last day of employment at the target level and to the extent (but only to the
extent) any such awards are in excess of the target level they shall be
forfeited on the Executive’s last day of employment; and


(iii)any then outstanding stock options covered by the Option Agreement shall be
treated in accordance with clause (iii) of Paragraph 7B of this Agreement.


D.    The Executive shall have no duty to mitigate damages and none of the
payments provided in this Paragraph 7 shall be reduced by any amounts earned or
received by the Executive from a third party at any time. Notwithstanding
anything to the contrary in Paragraph 7C if, in connection with a Change in
Control, the Executive voluntarily enters a new written employment agreement
with the Employer or the successor or acquiring entity, the Executive will no
longer be entitled to the payments and benefits under Paragraph 7C.


E.    In the event that the Executive’s employment is terminated pursuant to
Paragraph 6E of this Agreement, and the Executive complies with the release
requirements set forth in Paragraph 7F below, in addition to the payments and
benefits set forth in Paragraph 7A, any then outstanding equity or equity-based
awards shall be treated in accordance with Paragraph 7C(ii) of this Agreement
and any then outstanding stock options granted pursuant to the Option Agreement
shall be treated in accordance with Paragraph 7B(iii) of this Agreement. After
the Executive has given notice under Paragraph 6E of his intention to retire, if
the Executive’s employment subsequently is terminated under Paragraph 6C or
Paragraph 6D of this Agreement, the terms of the first sentence of this
Paragraph 7E shall nevertheless govern the treatment of any then outstanding
equity or equity-based awards and any then outstanding stock options granted
pursuant to the Option Agreement.


F.    The Executive shall be entitled to the payments and benefits (including
equity acceleration) set forth in Paragraphs 7B, 7C or 7E above, if and as
applicable, above, provided he signs a release and waiver agreement provided by
the Employer in substantially the form attached hereto as Exhibit D (the
“Release”). The Executive must sign and tender the Release not later than sixty
(60) days following the Executive’s last day of employment, or such earlier date
as required by the Employer, and if the Executive fails or refuses to do so, the
Executive shall forfeit the right to such termination compensation as would
otherwise be due and payable. If the cash severance payment (if applicable) is
otherwise subject to Section 409A of the Code, subject to Paragraph 16, it shall
be paid on the first pay period following the date that is sixty (60) days after
the Executive’s employment terminates. If the cash severance payment (if
applicable) is not otherwise subject to Section 409A of the Code, it shall be
paid on the first pay period after the Release becomes effective.


G.    In the event that the Executive’s employment is terminated pursuant to
Paragraph 6A of this Agreement (death or Disability), notwithstanding anything
contained in any award agreement or plan to the contrary, any then outstanding
non-vested stock options, restricted stock or other equity or equity-based
awards awarded pursuant to Paragraph 5C of this Agreement shall be treated in
accordance with Paragraph 7C(ii) of this Agreement.




    8

--------------------------------------------------------------------------------




H.    For purposes of this Paragraph 7,  “Change in Control” means the
occurrence of any of the following events after the date hereof:


(1)     The acquisition (other than by an Excluded Person (as hereinafter
defined)), directly or indirectly, in one or more transactions, by any person or
by any group of persons, within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”) of beneficial ownership (within the meaning of Rule 13d-3 of the Exchange
Act) of more than fifty percent (50%) of either the outstanding shares of common
stock or the combined voting power of the Employer’s outstanding voting
securities entitled to vote generally, whether or not the acquisition was
previously approved by the existing directors, other than an acquisition that
complies with clause (x) and (y) of clause (2) below;


(2)    Consummation of a reorganization, merger, or consolidation of the
Employer or the sale or other disposition of all or substantially all of the
Employer’s assets unless, immediately following such event, (x) all or
substantially all of the stockholders of the Employer immediately prior to such
event own, directly or indirectly, more than fifty percent (50%) of the then
outstanding voting securities of the resulting corporation (including without
limitation, a corporation which as a result of such event owns the Employer or
all or substantially all of the Employer’s assets either directly or indirectly
through one or more subsidiaries) and (y) the securities of the surviving or
resulting corporation received or retained by the stockholders of the Employer
are publicly traded;


(3)     Approval by the stockholders of the complete liquidation or dissolution
of the Employer; or


(4)     A change in the composition of a majority of the directors on the Board
within any 12-month period if not approved by a majority of the pre-existing
directors.


A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Employer’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Employer’s securities immediately before such transaction. “Excluded Person”
means: (i)   any person described in and satisfying the conditions of Rule
13d-1(b)(1) under the Exchange Act; (ii) the Employer; or (iii)   an employee
benefit plan (or related trust) sponsored or maintained by the Employer or its
successor.


8.Section 280G. Notwithstanding any provision of this Agreement or any other
applicable agreement or arrangement, if it is determined that any payment,
distribution, transfer, or benefit by the Employer or a direct or indirect
subsidiary or affiliate of the Employer, to or for the benefit of Executive or
Executive’s dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise) (each, a “Payment” and collectively, the
“Payments”) is subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”) then, the Payments shall either be (i) delivered in full, or
(ii) delivered in such amount so that no portion of the Payments would be
subject to the Excise Tax, whichever of the foregoing results in the receipt by
the Executive and his dependents, heirs and beneficiaries of the greatest
benefit on an after-tax basis (taking into


    9

--------------------------------------------------------------------------------




account the applicable federal, state and local income taxes and the Excise
Tax). The determination that a Payment is subject to the Excise Tax shall be
made in writing by the principal certified public accounting firm then retained
by the Employer to audit its annual financial statements (the “Accounting
Firm”). Such determination shall include the amount of the Excise Tax and
detailed computations thereof, including any assumptions used in such
computations. The determination by the Accounting Firm will be binding on the
Employer and Executive, except for manifest computational error, which the
Accounting Firm shall correct upon notice from the Employer or the Executive.


9.Confidentiality.


A.    The Executive will not at any time (whether during or after his employment
with the Employer), unless compelled by lawful process, disclose or use for his
own benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Employer and any of its
subsidiaries or affiliates, any trade secrets, or other confidential data or
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financing methods, or plans of the Employer or any subsidiary or affiliate of
the Employer (collectively, “Confidential Information”); provided that the
foregoing shall not apply to information which is not unique to the Employer or
any subsidiary or affiliate of the Employer or which is generally known to the
industry or the public other than as a result of the Executive’s breach of this
covenant. The Executive agrees that upon termination of his employment with the
Employer for any reason, he will return to the Employer immediately all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of the Employer
or subsidiary or affiliate of the Employer, except that he may retain personal
notes, notebooks and diaries that do not contain confidential information of the
type described in the preceding sentence. The Executive further agrees that he
will not retain or use for his account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of the Employer or any subsidiary or affiliate of the Employer.


B.    Notwithstanding anything herein to the contrary, the Executive is hereby
notified, in accordance with the Defend Trade Secrets Act of 2016, that the
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. The Executive is further notified that if he or she files a lawsuit
for retaliation by the Employer for reporting a suspected violation of law, the
Executive may disclose the Employer’s trade secrets to his or her attorney and
use the trade secret information in the court proceeding if the Executive (a)
files any document containing the trade secret under seal; and (b) does not
disclose the trade secret, except pursuant to court order. Further,
notwithstanding anything in this Agreement to the contrary, nothing contained
herein prohibits the Executive from reporting, without the prior authorization
of the Employer and without notifying the Employer, possible violations of
federal law or regulation to the United States Securities and Exchange
Commission,


    10

--------------------------------------------------------------------------------




the United States Department of Justice, the United States Congress or other
governmental agency having apparent supervisory authority over the business of
the Employer, or making other disclosures that are protected under the
whistleblower provisions of Federal law or regulation.


10.Restrictive Covenants.


A.    Non-Solicitation (Employees). During the Executive’s employment with the
Employer and for eighteen (18) months after the Executive’s date of termination,
the Executive shall not, directly or indirectly, either as an individual or as
an employee, agent, consultant, advisor, independent contractor, general
partner, officer, director, stockholder, investor, lender, or in any other
capacity whatsoever, of any person, firm, corporation, or partnership, induce or
attempt to induce, or hire, any person, who at the time of such inducement or
hire is an employee of the Employer (or who was, within the six (6) months prior
to such inducement or hire, an employee) to perform work or service for any
other person or entity other than the Employer. For purposes of Paragraph 10,
“Employer” shall include each of the subsidiaries and affiliates of the Employer
as first defined above.


B.    Non-Solicitation (Customers). During the Executive’s employment with the
Employer and for eighteen (18) months after the Executive’s date of termination,
the Executive shall not, directly or indirectly: (i) contact or solicit, or
direct any person, firm, corporation, association or other entity to contact or
solicit, any of the Employer’s customers for the purpose of providing any
products and/or services that are the same as or similar to the products and
services provided by the Employer to its customers during the term of the
Executive’s employment; or (ii) divert or attempt to divert, for his direct or
indirect benefit, or for the benefit of any other person, firm, corporation,
association or other entity, the business of any customer of the Employer; or
(iii) influence or attempt to influence any customer of the Employer to transfer
its business to the Executive or any person, firm, corporation, association or
other entity; or (iv) in any other manner knowingly interfere with, disrupt or
attempt to disrupt the relationship of the Employer with any of its customers.
In addition, the Executive will not disclose the identity of any such customers
to any person, firm, corporation, association, or other entity for any reason or
purpose whatsoever.


C.    Non-competition. During the Executive’s employment with the Employer and
for eighteen (18) months after the Executive’s date of termination, the
Executive shall not, directly or indirectly, engage or participate in or in any
way render services or assistance to (including, without limitation, as an
officer, director, employee, consultant, agent, lender or equityholder) any
business that competes, directly or indirectly, with any product or service of
the Employer or any of its subsidiaries or affiliates within in any state,
commonwealth or territory of the United States.


D.    Nondisparagement. The Executive agrees that he will not disparage the
Employer or its directors, officers, employees, affiliates, subsidiaries,
predecessors, successors or assigns in any written or oral communications to any
third party. The Executive further agrees that he will not direct anyone to make
any disparaging oral or written remarks to any third parties. The Employer
agrees that it (through a press release or similar public announcement) and its
directors and senior executive officers will not disparage the Executive in any
written or oral communications


    11

--------------------------------------------------------------------------------




to any third party. The Employer further agrees that it will not direct anyone
to make any disparaging oral or written remarks to any third parties.


E.    Inventions. The Executive recognizes and agrees that all ideas,
inventions, patents, copyrights, copyright designs, trade secrets, trademarks,
processes, discoveries, enhancements, software, source code, catalogues, prints,
business applications, plans, writings, and other developments or improvements
and all other intellectual property and proprietary rights and any derivative
work based thereon (the “Inventions”) made, conceived, or completed by the
Executive, alone or with others, during the term of his employment, whether or
not during working hours, that are within the scope of the Employer’s business
operations or that relate to any of the Employer’s work or projects (including
any and all inventions based wholly or in part upon ideas conceived during the
Executive’s employment with the Employer), are the sole and exclusive property
of the Employer. The Executive further agrees that (1) he will promptly disclose
all Inventions to the Employer and hereby assigns to the Employer all present
and future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the copyright laws are “work made for
hire.” At the request of the Employer, the Executive will do all things deemed
by the Employer to be reasonably necessary to perfect title to the Inventions in
the Employer and to assist in obtaining for the Employer such patents,
copyrights or other protection as may be provided under law and desired by the
Employer, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. The Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as the Executive’s agents and attorneys‑in‑fact to act for
and on the Executive’s behalf and instead of the Executive, to execute and file
any documents and to do all other lawfully permitted acts to further the above
purposes with the same legal force and effect as if executed by the Executive,
and the Executive acknowledges that this designation and appointment constitutes
an irrevocable power of attorney and is coupled with an interest.
Notwithstanding the foregoing, pursuant to Sections 2870 and 2872 of the
California Labor Code, the Employer hereby notifies the Executive that the
provisions of this Paragraph 10D shall not apply to any Inventions for which no
equipment, supplies, facility or trade secret information of the Employer was
used and which were developed entirely on the Executive’s own time, unless
(1) the Invention relates (i) to the business of the Employer, or (ii) to actual
or demonstrably anticipated research or development of the Employer, or (2) the
Invention results from any work performed by the Executive for the Employer. A
copy of Code Sections 2870 and 2872 will be made available to the Executive upon
his request.


11.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed delivered and effective upon the earliest of (a) personal
delivery, (b) electronic confirmation of a facsimile transmission received in
its entirety at the applicable facsimile number indicated below with a
confirmatory copy sent for overnight delivery the next business day by
recognized overnight commercial courier service (such as Federal Express), with
all charges prepaid or charged to the sender’s account, to the applicable
address set forth below or (c) delivery by recognized overnight courier service,
with all charges prepaid or charged to the sender’s account, to the applicable
address set forth below or at such other address as shall be specified in
writing in accordance with this Paragraph:




    12

--------------------------------------------------------------------------------




If to the Executive, to:


Joseph M. Zubretsky
c/o Executive’s home address that the Employer then has on file,


which notice shall also be emailed to:


joe_zubretsky@hotmail.com


with a copy, which shall not constitute notice, to:


Lance J. Gotko
Friedman Kaplan Seiler & Adelman LLP
7 Times Square
New York, NY 10036
lgotko@fklaw.com


If to Employer, to:


Molina Healthcare, Inc.
Attention: General Counsel
200 Oceangate, Suite 100
Long Beach, CA 90802
Facsimile No: (562) 499-0612


12.Waiver of Breach. A waiver by the Employer of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Employer.


13.Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that, in
the event of a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Employer with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Employer hereunder.


14.Entire Agreement. This Agreement sets forth the entire and final agreement
and understanding of the parties and contain all of the agreements made between
the parties with respect to the subject matter hereof. This Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof. No change or modification of
this Agreement shall be valid unless in writing and signed by the Employer and
the Executive.




    13

--------------------------------------------------------------------------------




15.Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.


16.Section 409A.


A.    The Employer and the Executive intend that the payments and benefits
provided for in this Agreement either be exempt from Section 409A of the Code,
or be provided in a manner that complies with Section 409A of the Code, and any
ambiguity herein shall be interpreted so as to be consistent with the intent of
this Paragraph 16. In no event whatsoever shall the Employer be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Section 409A. Notwithstanding
anything contained herein to the contrary, all payments and benefits under
Paragraph 7 of this Agreement shall be paid or provided only at the time of a
termination of the Executive’s employment that constitutes a “separation from
service” from the Employer within the meaning of Section 409A of the Code and
the regulations and guidance promulgated thereunder (determined after applying
the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1)). Further, if
at the time of the Executive’s termination of employment with the Employer, the
Executive is a “specified employee” as defined in Section 409A of the Code as
determined by the Employer in accordance with Section 409A of the Code, and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Employer will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in payments or benefits ultimately
paid or provided to the Executive) until the date that is at least six (6)
months following the Executive’s termination of employment with the Employer (or
the earliest date permitted under Section 409A of the Code), whereupon the
Employer will pay the Executive a lump-sum amount equal to the cumulative
amounts that would have otherwise been previously paid to the Executive under
this Agreement during the period in which such payments or benefits were
deferred.


B.    Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any calendar
year shall not affect in-kind benefits or reimbursements to be provided in any
other calendar year, other than an arrangement providing for the reimbursement
of medical expenses referred to in Section 105(b) of the Code, and are not
subject to liquidation or exchange for another benefit. Notwithstanding anything
to the contrary in this Agreement, reimbursement requests must be timely
submitted by the Executive


    14

--------------------------------------------------------------------------------




and, if timely submitted, reimbursement payments shall be promptly made to the
Executive following such submission, but in no event later than December 31st of
the calendar year following the calendar year in which the expense was incurred.
In no event shall the Executive be entitled to any reimbursement payments after
December 31st of the calendar year following the calendar year in which the
expense was incurred. This subparagraph B shall only apply to in-kind benefits
and reimbursements that would result in taxable compensation income to the
Executive.


C.    In the event that following the date hereof the Employer or the Executive
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, the Employer and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.


17.Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.


18.Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.


19.Arbitration. Any controversy, claim or dispute between the parties relating
to the Executive’s employment or termination of employment, whether or not the
controversy, claim or dispute arises under this Agreement, shall be resolved by
arbitration in accordance with the Employment Arbitration Rules and Mediation
Procedures (“Rules”) of the American Arbitration Association through a single
arbitrator in Hartford, Connecticut selected in accordance with the Rules
(except as provided in Paragraph 20). The decision of the arbitrator shall be
rendered within thirty (30) days of the close of the arbitration hearing and
shall include written findings of fact and conclusions of law reflecting the
appropriate substantive law. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof in the State of
Connecticut. In reaching his or her decision, the arbitrator shall have no
authority (a) to authorize or require the parties to engage in discovery other
than document discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing),
(b) to change or modify any provision of this Agreement, (c) to base any part of
his or her decision on public policy arguments or the common law principle of
constructive termination, or (d) to award punitive damages or any other damages
not measured by the prevailing party’s actual damages and may not make any
ruling, finding or award that does not conform to this Agreement. Each party
shall bear all of his, her or its own legal fees, costs and expenses of
arbitration and one-half (½) of the costs of the arbitrator.


20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without reference to its
conflict of law provisions.


    15

--------------------------------------------------------------------------------




Furthermore, as to Paragraphs 9 or 10, the Executive and the Company each agree
and consent to submit to personal jurisdiction in the State of Connecticut in
any state or federal court of competent subject matter jurisdiction situated in
Hartford, Connecticut. The Executive and the Company further agree that,
notwithstanding Paragraph 19, the sole and exclusive venue for any suit arising
out of, or seeking to enforce, the terms of Paragraphs 9 or 10 of this Agreement
shall be in a state or federal court of competent subject matter jurisdiction
situated in Hartford, Connecticut. In addition, the Executive and the Company
each waive any right to challenge in another court any judgment entered by such
court or to assert that any action instituted by the other party in any such
court is in the improper venue or should be transferred to a more convenient
forum. Further, the Executive and the Company each waive any right he or it may
otherwise have to a trial by jury in any action to enforce the terms of this
Agreement.


[Remainder of page intentionally left blank]


    16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.


MOLINA HEALTHCARE, INC.










/s/ Dale B. Wolf               
By: Dale B. Wolf
Title: Chairman of the Board of Directors
EXECUTIVE:










/s/ Joseph M. Zubretsky       
Joseph M. Zubretsky









Signature Page to Zubretsky Employment Agreement

--------------------------------------------------------------------------------






EXHIBIT A


Form of Option Agreement


See attached.
















































































A-1

--------------------------------------------------------------------------------





Stock Option Agreement Under the
Molina Healthcare, Inc. 2011 Equity Incentive Plan
Pursuant to the Molina Healthcare, Inc. 2011 Equity Incentive Plan (the “Plan”),
Molina Healthcare, Inc., a Delaware corporation (together with its successors,
the “Company”), hereby grants to the Participant named in the Notice of Grant of
Stock Option attached hereto (the “Notice”) an option to purchase on such dates
as specified herein, all or any part of the number of shares of Stock indicated
in the Notice (the “Option Shares,” and such shares once issued shall be
referred to as the “Issued Shares,” each as adjusted pursuant to Section 5
hereof), at the Exercise Price specified in the Notice, subject to the terms and
conditions set forth in this Stock Option Agreement, the Notice and the Plan.
All capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Notice and the Plan (as applicable).
If this Option is designated as an Incentive Stock Option in the Notice, this
Option is intended to qualify as an “incentive stock option” as defined in
Section 422(b) of the Code. To the extent that any portion of this Option does
not so qualify as an Incentive Stock Option or, if this Option is designated as
a Non-Qualified Stock Option in the Notice, it shall be deemed a Non-Qualified
Stock Option. The Participant should consult with the Participant’s own tax
advisor regarding the tax effects of this Option (and any requirements necessary
to obtain favorable income tax treatment under Section 422 of the Code,
including, but not limited to, the holding period requirements).
1.Vesting and Exercisability.
(a)No portion of this Option may be exercised until such portion shall have
vested.
(b)Except as set forth below, this Option shall be exercisable at any time on
and after the Initial Vesting Date and prior to the Expiration Date or earlier
termination of the Option as provided herein and in the Plan, in an amount not
to exceed the number of Vested Shares (determined at the time of exercise) less
the number of shares previously acquired upon exercise of this Option. In no
event shall this Option be exercisable for more than the Number of Option
Shares.
(c)In the event that the Participant’s Service terminates, this Option may
thereafter be exercised, to the extent it was vested and exercisable on the date
of such termination, until the date specified in Section l (d) hereof. Any
portion of this Option that is not vested on the date of termination of the
Service shall immediately expire and be null and void.
(d)Subject to the provisions of Section 6 hereof, once any portion of this
Option becomes vested and exercisable, it shall continue to be exercisable by
the Participant or his or her representatives and legatees as contemplated
herein at any time or times prior to the earliest of: (i) the date which is: (A)
twelve (12) months following the date on which the Participant’s Service
terminates due to death or Disability, or (B) three (3) years following the date
on which the Participant’s Service terminates if the termination is due to any
other reason, or (ii) the Expiration Date.
(e)If designated as an Incentive Stock Option in the Notice, the Participant
understands that in order to obtain the benefits of an incentive stock option
under Section 422 of the Code, subject to any amendments thereof, no sale or
other disposition may be made of Issued Shares within the one (1)-year period
after the day of issuance of such Issued Shares to him or her (i.e.,


A-2

--------------------------------------------------------------------------------





the exercise date), nor within the two (2)-year period after the grant of this
Option and further that this Option must be exercised, if and to the extent
permitted hereunder, within three (3) months after termination of employment (or
twelve (12) months in the case of Disability). If the Participant disposes of
any such Issued Shares (whether by sale, gift, transfer or otherwise) within
either of these periods, he or she agrees to notify the Company within thirty
(30) days after such disposition. The Participant also agrees to provide the
Company with any information concerning any such dispositions required by the
Company for tax purposes. Further, to the extent that the aggregate Fair Market
Value (determined as of the time that the applicable option is granted) of the
shares of Stock with respect to which all Incentive Stock Options held by the
Participant are exercisable for the first time during any calendar year (under
all option plans of the Company, its Parent and/or its Subsidiaries) exceeds one
hundred thousand dollars ($100,000), such Incentive Stock Options shall
constitute Non-Qualified Stock Options. For purposes of this Section 1(e),
Incentive Stock Options shall be taken into account in the order in which they
were granted. If pursuant to the above, an Incentive Stock Option is treated as
an Incentive Stock Option in part and a Non-Qualified Stock Option in part, the
Participant may designate which portion of the Stock Option the Participant is
exercising. In the absence of such designation, the Participant shall be deemed
to have exercised the Incentive Stock Option portion of the Stock Option first.
2.Exercise of Option.
(a)The Participant may exercise this Option only by delivering an Option
exercise notice (an “Exercise Notice”) in substantially the form of Appendix A
attached hereto to the Company’s Chief Financial Officer, indicating his or her
election to purchase some or all of the Option Shares which have vested at the
time of delivery of such Exercise Notice (which amount shall be specified in the
Exercise Notice), accompanied by payment in full of the aggregate Exercise
Price; provided that, such exercise shall in no event be effective before
receipt by such officer of the Exercise Notice and the aggregate Exercise Price.
Payment of the aggregate Exercise Price for the Option Shares elected to be
purchased by the Participant may be made by one or more of the following
methods:
(i)in cash, by certified or bank check, or other instrument acceptable to the
Committee in U.S. funds payable to the order of the Company in an amount equal
to the aggregate Exercise Price of such Option Shares;
(ii)if permitted by the Committee in its sole and absolute discretion, (y)
through the delivery (or attestation to ownership) of shares of Stock with an
aggregate Fair Market Value (as of the date such shares are delivered or
attested to) equal to the aggregate Exercise Price and that have been purchased
by the Participant on the open market or that have been held by the Participant
for at least six (6) months and are not subject to restrictions under any plan
of the Company, or (z) by the Participant delivering to the Company a properly
executed Exercise Notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company in an amount equal to the aggregate Exercise Price; provided that, in
the event the Participant chooses such payment procedure, the Participant and
the broker shall comply with such procedures and enter into such agreements of
indemnity and other agreements as the Committee shall prescribe as a condition
of such payment procedure; or
(iii)a combination of the payment methods set forth in clauses (i) and (ii)
above.
(b)Certificates for the Option Shares so purchased will be issued and delivered


A-3

--------------------------------------------------------------------------------





to the Participant upon compliance to the satisfaction of the Committee with all
requirements under applicable laws, regulations or rules in connection with such
issuance. Until the Participant shall have complied with the requirements hereof
and of the Plan, including the withholding requirements set forth in Section 7
hereof, the Company shall be under no obligation to issue the Option Shares. The
determination of the Committee as to such compliance shall be final and binding
on the Participant. The Participant shall not be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Issued Shares unless
and until this Option shall have been exercised pursuant to the terms hereof and
the Company shall have issued and delivered such Issued Shares to the
Participant (as evidenced by an appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company.) Thereupon, the Participant
shall have full dividend and other ownership rights with respect to such Issued
Shares, subject to the terms of this Option Agreement and the Plan.
(c)The Company shall not be required to issue fractional shares upon the
exercise of this Option.
3.Subject to Plan.
This Option is subject to all of the terms and conditions set forth in the Plan
and that certain Employment Agreement, dated as of October 9, 2017 (the
“Employment Agreement”), by and between the Company and the Participant.
Notwithstanding anything in this Option Agreement or the Notice to the contrary,
to the extent of any conflict between the terms of the Plan, the Employment
Agreement, this Option Agreement, and the Notice, the terms of the Plan and the
Employment Agreement shall control.
4.Transferability.
This Option is personal to the Participant and is not transferable by the
Participant in any manner other than by will or by the laws of descent and
distribution; provided that, if this Option is designated as a Non-Qualified
Stock Option, this Option may also be transferred by the Participant, without
consideration for the transfer, to members of his or her immediate family, to
trusts for the benefit of such family members, to partnerships in which such
family members are the only partners or to limited liability companies in which
such family members are the only members (each a “Permitted Transferee”);
provided that, the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of the Plan and this Option Agreement. This
Option may be exercised during the Participant’s lifetime only by the
Participant (or by the Participant’s legal representative or guardian in the
event of the Participant’s incapacity) or by a Permitted Transferee pursuant to
this Section 4. The Participant may elect to designate a beneficiary by
providing written notice of the name of such beneficiary to the Company and may
revoke or change such designation at any time by filing written notice of
revocation or change with the Company. Any such beneficiary may exercise the
Participant’s Option in the event of the Participant’s death to the extent
permitted herein. If the Participant does not designate a beneficiary or if the
designated beneficiary predeceases the Participant, the executor of the
Participant may exercise this Option to the extent permitted herein in the event
of the Participant’s death.
5.Adjustment Upon Changes in Capitalization.
If, as a result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the
Company’s capital stock, the outstanding shares of Stock are increased or
decreased or are exchanged for a different number or kind of shares


A-4

--------------------------------------------------------------------------------





or other securities of the Company, or additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Stock or other securities, or, if, as
a result of any merger, consolidation or sale of all or substantially all of the
assets of the Company, the outstanding shares of Stock are converted into or
exchanged for a different number or kind of shares or other securities of the
Company or any successor entity (or parent or subsidiary thereof), the Committee
in its sole discretion shall make an appropriate or proportionate adjustment in
the number and kind of shares or other securities subject to this Option and the
Exercise Price, without changing the aggregate Exercise Price (i.e., the
Exercise Price multiplied by the number of shares or other securities subject to
this Option shall be the same both before and after any adjustment pursuant to
this Section 5); provided that, the adjusted Exercise Price may not be less than
the par value of the Stock. After any such adjustment, all references herein to
Stock or common stock shall be deemed to refer to the security that is subject
to acquisition upon exercise of this Option. The adjustment by the Committee
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Committee in
its discretion may either make a cash payment in lieu of fractional shares or
round any resulting fractional share down to the nearest whole number.
6.Certain Transactions.
Upon the effectiveness of a Change in Control (as defined in the Plan), unless
provision is made in connection with the Change in Control for the assumption of
a Participant’s outstanding Award granted hereunder, or the substitution of such
Award with a new Award of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise and/or repurchase prices, as provided in Section 4.2 of
the Plan (the “Assumption”), such Award shall terminate and, if such Award is a
Stock Option, the Participant shall be permitted to exercise such Stock Option
to the extent that it is then vested and exercisable (after giving effect to the
acceleration of vesting provided for in connection with the Change in Control,
if any) for a period of at least ten (10) days prior to the date of such
termination; provided that, the exercise of the portion of such Stock Option
that becomes vested and exercisable in connection with the Change in Control, if
any, shall be subject to and conditioned upon the effectiveness of the Change in
Control.
7.Withholding Taxes.
(a)Payment by Participant. The Participant shall, no later than the date as of
which the exercise of this Option (or, if applicable, the issuance, in whole or
in part, of any Issued Shares, the operation of any law, regulation or rule
providing for the imputation of interest related to this Option or the lapsing
of any restriction with respect to any Issued Shares) gives rise to taxable
income and subjects the Company to a tax withholding obligation, authorize the
Company to withhold from payroll and any other amounts payable to the
Participant or pay to the Company or make arrangements satisfactory to the
Committee for payment of any federal, state, foreign and local taxes required by
law to be withheld with respect to such income.
(b)Payment in Stock. Subject to approval by the Committee, the Participant may
elect to have the minimum tax withholding obligation satisfied, in whole or in
part, by: (i) authorizing the Company to withhold from shares of Stock to be
issued a number of shares of Stock with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due, or (ii) transferring to the Company shares of Stock owned by the
Participant with an aggregate Fair Market Value (as of the date the withholding
is effected) that


A-5

--------------------------------------------------------------------------------





would satisfy the withholding amount due. The Fair Market Value of any shares of
Stock withheld or tendered to satisfy any such tax withholding obligation shall
not exceed the amount determined by the applicable minimum statutory withholding
rates.
8.Compliance with Legal Requirements.
The grant of this Option and the issuance of shares of Stock upon exercise of
this Option shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. This Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, this Option
may not be exercised unless: (a) a registration statement under the Act shall at
the time of exercise of this Option be in effect with respect to the shares
issuable upon exercise, or (b) the shares issuable upon exercise of this Option
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares hereunder shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of this Option, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
9.Lock-up Provision.
The Participant and each Permitted Transferee agrees that, if the Company
proposes to offer for sale any shares of Stock pursuant to a secondary offering
and if requested by the Company and any underwriter engaged by the Company for a
reasonable period of time specified by the Company or such underwriter following
the effective date of the registration statement filed with respect to such
offering, the Participant will not, directly or indirectly, offer, sell, pledge,
contract to sell (including any short sale), grant any option to purchase, or
otherwise dispose of any securities of the Company held by him or her (except
for any securities sold pursuant to such registration statement) or enter into
any “Hedging Transaction” (as defined below) relating to any securities of the
Company held by him or her (including, without limitation, pursuant to Rule 144
under the Act or any successor or similar exemptive rule hereinafter in effect).
Notwithstanding the foregoing, such period of time shall not exceed ninety (90)
days. For purposes of this Section 9 “Hedging Transaction” means any short sale
(whether or not against the box) or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Stock.
10.Miscellaneous Provisions.
(a)Administration. All questions of interpretation concerning this Option
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in this
Option.
(b)Equitable Relief. The parties hereto agree and declare that legal remedies
may be inadequate to enforce the provisions of this Option Agreement and that
equitable relief,


A-6

--------------------------------------------------------------------------------





including specific performance and injunctive relief, may be used to enforce the
provisions of this Option Agreement.
(c)Change and Modifications. The Committee may terminate or amend the Plan or
this Option at any time; provided, that, except as provided in Section 3(c) of
the Plan in connection with a Change in Control, no such termination or
amendment may adversely affect this Option without the consent of the
Participant unless such termination or amendment is necessary to comply with any
applicable law, rule or regulation or, to the extent that this Option is
designated as an Incentive Stock Option, is required to enable this Option to
continue to qualify as an Incentive Stock Option.
(d)Governing Law. This Option Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of laws principles thereof.
(e)Headings. The headings used herein are intended only for convenience in
finding the subject matter and do not constitute part of the text of this Option
Agreement and shall not be considered in the interpretation of this Option
Agreement.
(f)Integrated Agreement. This Option Agreement, the Notice, the Plan, and the
Employment Agreement constitute the entire understanding and agreement between
the Participant and the Company with respect to the subject matter contained
herein and supersedes any prior agreements, understandings, restrictions,
representations or warranties among the Participant and the Company with respect
to such subject matter except as provided for herein. To the extent contemplated
herein, the provisions of this Option Agreement shall survive any exercise of
this Option and shall remain in full force and effect.
(g)Saving Clause. If any provision of this Option Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
(h)Notices. All notices, requests, consents and other communications shall be in
writing and be deemed given when delivered personally, by telex or facsimile
transmission, or two (2) days after deposit in the mail if mailed by first class
registered or certified mail, postage prepaid, or one (1) business day after
deposit with a nationally recognized overnight carrier. Notices to the Company
or the Participant shall be addressed to such address or addresses as may have
been furnished by such party in writing to the other.
(i)Benefit and Binding Effect. This Option Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Option Agreement and such assignee shall become entitled to all the
rights of the Company hereunder to the extent of such assignment.




A-7

--------------------------------------------------------------------------------





Appendix A
STOCK OPTION EXERCISE NOTICE
Molina Healthcare, Inc.
200 Oceangate, Suite 100
Long Beach, California 90802
Date:                 


Pursuant to the terms of the Notice of Grant of Stock Option dated ___________,
___ and the Stock Option Agreement granted pursuant to the Molina Healthcare,
Inc. 2011 Equity Incentive Plan and entered into by Molina Healthcare, Inc. and
_____________ (the Participant) on such date, I hereby exercise such Option by
including herein or arranging for payment in the amount of $__________
representing the aggregate exercise price for _____________ shares of Molina
Healthcare, Inc. common stock, all of which have vested in accordance with the
Notice of Grant of Stock Option. I hereby authorize withholding or otherwise
will make adequate provision for federal, state, and local tax withholding
obligations of the Company, if any, that arise in connection with the Option.
I acknowledge that the shares are being acquired in accordance with and subject
to the terms, provisions and conditions of the Plan, the Notice of Grant of
Stock Option and the Option Agreement, copies of which I have received and
carefully read and understand, to all of which I hereby expressly assent.
Unless I otherwise direct you to deliver to me a physical share certificate, the
electronic delivery instructions for the exercised shares are as follows:
Brokerage Firm: ______________________________
DTC Participant Number: _______________________


Account Number: _____________________________


Contact Name: _______________________________


Contact Email Address: _________________________


Phone Number: _______________________________


I hereby represent that I am purchasing the shares of common stock for my own
account and not with a view to any sale or distribution thereof.
Sincerely yours,




                    
Name:



A-8

--------------------------------------------------------------------------------







Molina Healthcare, Inc.
Notice of Grant of Stock Option
Joseph M. Zubretsky (the “Participant”) has been granted an option (the
“Option”) to purchase certain shares of Molina Healthcare, Inc. common stock,
par value $0.001 per share (the “Stock”), pursuant to the Molina Healthcare,
Inc. 2011 Equity Incentive Plan, as amended and restated to date (the “Plan”),
and the Employment Agreement, dated as of October 9, 2017 (the “Employment
Agreement”), by and between Molina Healthcare, Inc. (the “Company”) and the
Participant. For purposes of this Option and the Stock Option Agreement
incorporated herein by reference (the “Option Agreement”), the following terms
shall have the following meanings:
Grant Date:
October 9, 2017
Number of Option Shares:
375,000 shares of Stock
Exercise Price (per share):
$67.33
Expiration Date:
October 8, 2027
Tax Status of Option:
Non-Qualified Stock Option



Vested Shares: Except as provided in the Option Agreement and provided that the
Participant’s Service has not terminated prior to any applicable date set forth
below, the number of Vested Shares as of each date set forth below shall be:
Vesting Date
Vested Shares
 
 
Initial Vesting Date:
October 9, 2018
one-third
 
 
Plus:
 
 
 
On each of the second and third anniversary of the Grant Date thereafter until
all Option Shares
are Vested Shares
one-third



By their signatures below, the Company and the Participant each agree that the
Option is governed by this Notice and by the provisions of the Plan, the Option
Agreement, and the Employment Agreement, all of which are attached to and made a
part of this document. The Participant acknowledges receipt of copies of the
Plan, the Option Agreement, and the Employment Agreement, represents that the
Participant has read and is familiar with their provisions and hereby accepts
the Option subject to all of their terms and conditions. This Notice may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same document.
    
MOLINA HEALTHCARE, INC.                PARTICIPANT






__________________________________            ____________________________________
Jeff D. Barlow                        Joseph M. Zubretsky
Chief Legal Officer


ATTACHMENTS:
Molina Healthcare, Inc. 2011 Equity Incentive Plan, as amended through the Grant
Date;

Stock Option Agreement;
Employment Agreement




A-9

--------------------------------------------------------------------------------






EXHIBIT B


Form of Performance Stock Unit Award Agreement


See attached.






























































B-1

--------------------------------------------------------------------------------







MOLINA HEALTHCARE, INC.
2011 EQUITY INCENTIVE PLAN


PERFORMANCE STOCK UNIT AWARD AGREEMENT


 
THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated [•], by and
between MOLINA HEALTHCARE, INC., a Delaware corporation (the “Corporation”), and
Joseph M. Zubretsky (the “Participant”), evidences the award of Performance
Units (the “Award”) granted by the Corporation to the Participant as to the
number of Performance Units first set forth below.
 

--------------------------------------------------------------------------------

Total Number of Performance Units:1 [$6 million, with actual number of units
based on February 28 closing price]                 
Award Date: March 1, 2018 
Performance Periods for the respective installment of the Award:
[insert performance period applicable to each installment of the award, and
number of performance units with respect to each installment]


Vesting1,2 The Award shall vest and become nonforfeitable as provided in
Section 2 of the attached Terms and Conditions of Performance Unit Award (the
“Terms”).

--------------------------------------------------------------------------------

The Award is granted under the MOLINA HEALTHCARE, INC. 2011 EQUITY INCENTIVE
PLAN AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2017 (the “Plan”) and that
certain Employment Agreement, dated as of October 9, 2017 (the “Employment
Agreement”), by and between the Corporation and the Participant, and is subject
to the Terms attached to this Agreement (incorporated herein by this reference)
and to the Plan and the Employment Agreement. The Award has been granted to the
Participant in addition to, and not in lieu of, any other form of compensation
otherwise payable or to be paid to the Participant. Capitalized terms are
defined in the Plan if not defined herein. The parties agree to the terms of the
Award set forth herein. The Participant acknowledges receipt of a copy of the
Terms, the Employment Agreement, the Plan, and the Prospectus for the Plan.


The Participant acknowledges and agrees that the Corporation may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Committee to administer the Plan, the Corporation
intranet web pages or otherwise, any information concerning the Corporation,
this Award, the Plan, and any information required by the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.
 
PARTICIPANT
 
 
MOLINA HEALTHCARE, INC.
a Delaware corporation
 
 
 
 
 
 
By:
 
Joseph M. Zubretsky
 
 
Jeff D. Barlow, Chief Legal Officer















                                              
1 Subject to adjustment under Section 4.2 of the Plan.
2 Subject to early termination under Section 10.7 of the Plan.


B-2

--------------------------------------------------------------------------------







TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARD
 


1.     Performance Units.


Each Performance Unit constitutes an unfunded and unsecured promise of the
Corporation to deliver up to two shares of the Corporation’s common stock to the
Participant (subject to adjustment as provided in Section 4.2 of the Plan)
pursuant to the terms of this Agreement, subject to the vesting provisions in
Exhibit A. The Performance Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Units vest pursuant to Section 2. The Performance Units shall not be
treated as property or as a trust fund of any kind.
 
2.     Vesting.
 
Subject to Section 7, the installments of the Award shall vest and become
nonforfeitable at the vesting percentage levels set forth in Exhibit A, based on
the achievement of the Performance Goals established by the Committee and set
forth on Exhibit A attached hereto for the respective Performance Periods. In
the event that the respective performance condition with respect to each
installment of the Award is achieved, the respective installment of the Award
shall become unconditionally due. Subject to Section 7, any Performance Units
subject to the Award that do not vest in accordance with Exhibit A shall
terminate as of the last day of the respective Performance Period.


3.    Continuance of Service.


Except as otherwise expressly provided in Section 7 below, the vesting schedule
requires continued Service through each applicable vesting date as a condition
to the vesting of the applicable installment of the Award and the rights and
benefits under this Agreement; and Service for only a portion of any vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of Participant’s Service as provided in
Section 7 below or under the Plan for such vesting period (or for any later
vesting period).
 
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the contractual obligations
pursuant to any employment or service commitment agreement if Participant is
party to such agreement, or in the absence of such agreement affects
Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation or any Subsidiary Corporation, interferes in any
way with the right of the Corporation or any Subsidiary Corporation at any time
to terminate Participant’s Service, or affects the right of the Corporation or
any Subsidiary Corporation to increase or decrease the Participant’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his consent thereto.


4.     Limitations on Rights Associated with Performance Units.
 
The Participant shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Performance Units and
any shares of Common Stock underlying or issuable in respect of such Performance
Units until such shares of Common Stock are actually issued to and held of
record by the Participant. No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate.
 
5.     Restrictions on Transfer.
 
Unless otherwise determined by the Committee, neither the Award, nor any
interest therein may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution.


B-3

--------------------------------------------------------------------------------





 
6.     Conversion of Performance Units; Issuance of Common Stock.
 
On or as soon as administratively practicable following the last day of the
respective Performance Period, and in any event, no later than March 15 of the
year following the year in which the vesting event occurs (which payment
schedule is intended to comply with the “short-term deferral” exemption from the
application of Section 409A of the Code), unless such payment is deferred in
accordance with the terms and conditions of the Corporation’s non-qualified
compensation deferral plans, the Corporation shall deliver to the Participant
the respective number of shares of Common Stock (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Corporation in its discretion) for the respective
installment of the Performance Units (if any) that vest in accordance with
Section 2, unless such Performance Units terminate prior to the given vesting
date pursuant to Section 7. The Corporation’s obligation to deliver shares of
Common Stock with respect to any vested Performance Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares with respect to the vested Performance Units deliver to
the Corporation any representations or other documents or assurances required
pursuant to Section 14 of the Plan. The Participant shall have no further rights
with respect to any Performance Units that are paid or that are terminated
pursuant to Section 7.


7.     Effect of Change in Control or Termination of Employment.
 
7.1 Effect of Change in Control. In the event of a Change in Control, if, within
twenty-four (24) months following a Change in Control, the Participant’s Service
is terminated by the Corporation without Cause or the Participant terminates his
employment for Good Reason, then the Performance Units shall become immediately
100% vested and the Corporation shall deliver to the Participant one share of
Common Stock for each Performance Unit that vested as result of such
termination.
 
7.2 Effect of Termination of Participant’s Service. If the Participant’s Service
ceases for any reason (the last day that the Participant’s Service is referred
to as the Participant’s “Severance Date”), the Participant’s Performance Units,
to the extent unvested on the Severance Date, shall terminate and be forfeited
as of the Severance Date.
 
For purposes of this Agreement, the following terms shall have the following
respective meanings.
“Cause” shall have the meaning given to such term in the Employment Agreement.


“Employment Agreement” shall mean the Employment Agreement made as of October 9,
2017, between the Participant and the Corporation, as may be amended from time
to time.


“Good Reason” shall have the meaning given to such term in the Employment
Agreement.


If any unvested Performance Units are terminated hereunder, such Performance
Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.
 
8.     Adjustments Upon Specified Events.
 
The Committee may accelerate payment and vesting of the Performance Units in
such circumstances as it, in its sole discretion, may determine. In addition,
upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 4.2 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Committee shall make adjustments
in the number of Performance Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend paid on the Common Stock.
Furthermore, the Committee shall adjust the performance measures and performance
goals referenced in Exhibit A hereof to the extent (if any) it determines that
the adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,


B-4

--------------------------------------------------------------------------------





separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Corporation, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the
Corporation’s earnings, or (4) any other similar special circumstances.


9.     Tax Withholding.
 
Subject to Section 16 of the Plan and such rules and procedures as the Committee
may impose, upon any distribution of shares of Common Stock in respect of the
Award, the Corporation shall automatically reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then Fair Market Value, to satisfy any withholding obligations
of the Corporation or its Subsidiary Corporations with respect to such
distribution of shares at the minimum applicable withholding rates; provided,
however, that the foregoing provision shall not apply in the event that the
Participant has, subject to the approval of the Committee, made other provision
in advance of the date of such distribution for the satisfaction of such
withholding obligations. In the event that the Corporation cannot legally
satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Award,
the Corporation (or a Subsidiary Corporation) shall be entitled to require a
cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.


10.     Notices.
 
Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Corporation at its principal office to the attention of the
Secretary, and to the Participant at the Participant’s last address reflected on
the Corporation’s records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be given only
when received, but if the Participant is no longer an employee of the
Corporation, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.
 
11.     Plan and Employment Agreement.
 
The Award and all rights of the Participant under this Agreement are subject to,
and the Participant agrees to be bound by, all of the terms and conditions of
the provisions of the Plan and the Employment Agreement, both of which are
incorporated herein by reference. In the event of a conflict or inconsistency
between the terms and conditions of this Agreement and those of the Plan and the
Employment Agreement, the terms and conditions of the Plan and the Employment
Agreement shall govern. The Participant acknowledges having read and understood
the Plan, the Prospectus for the Plan, the Employment Agreement, and this
Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan and the Employment Agreement that confer
discretionary authority on the Committee do not (and shall not be deemed to)
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Committee so conferred by
appropriate action of the Committee under the Plan and the Employment Agreement
after the date hereof.


12.     Construction; Section 409A.
 
It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. This Agreement shall be
construed and interpreted consistent with that intent. Notwithstanding any
provision of this Agreement to the contrary, if the Participant is a “specified
employee” as defined in Code Section 409A and, as a result of that status, any
portion of the payments under this Agreement would otherwise be subject to
taxation pursuant to Code Section 409A, the Participant shall not be entitled to
any payments upon a termination of his Service until the earlier of (i) the date
which is six (6) months after his termination of Service for any reason other
than death, or (ii) the date of the Participant’s death; provided the first such
payment thereafter shall include all amounts that would have been paid earlier
but for such six (6) month delay. The Corporation and the Participant agree to
act reasonably and to cooperate to amend or modify this Agreement to the extent
reasonably necessary to avoid the imposition of the tax under Code Section 409A.


B-5

--------------------------------------------------------------------------------





 
13.     Entire Agreement; Applicability of Other Agreements.
 
This Agreement, the Plan, and the Employment Agreement together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended pursuant to Section 17 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Notwithstanding the
foregoing, if the Participant is subject to a written employment, change in
control or similar agreement with the Corporation that is in effect as of the
Participant’s Severance Date and the Participant would be entitled under the
express provisions of such agreement to greater rights with respect to
accelerated vesting of the Award in connection with the termination of the
Participant’s employment in the circumstances, the provisions of such agreement
shall control with respect to such vesting rights, and the corresponding
provisions of this Agreement shall not apply.  


14.     Limitation on Participant’s Rights.
 
Participation in this Plan confers no rights or interests other than as herein
provided. This Agreement creates only a contractual obligation on the part of
the Corporation as to amounts payable and shall not be construed as creating a
trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation (or applicable Subsidiary Corporation) with respect
to amounts credited and benefits payable in cash, if any, with respect to the
Performance Units, and rights no greater than the right to receive the Common
Stock (or equivalent value) as a general unsecured creditor with respect to
Performance Units, as and when payable thereunder.
 
15.
Forfeiture and Corporation’s Right to Recover Fair Market Value of Shares
Received Pursuant to Performance Units.

 
If, at any time, the Board or the Committee, as the case may be, in its sole
discretion determines that any action or omission by Participant constituted (a)
wrongdoing that contributed to (i) any material misstatement in or omission from
any report or statement filed by the Corporation with the U.S. Securities and
Exchange Commission or (ii) a statement, certification, cost report, claim for
payment, or other filing made under Medicare or Medicaid that was false,
fraudulent, or for an item or service not provided as claimed, (b) intentional
or gross misconduct, (c) a breach of a fiduciary duty to the Corporation or a
Subsidiary Corporation, (d) fraud or (e) non-compliance with the Corporation’s
Code of Business Conduct and Ethics, policies or procedures to the material
detriment of the Corporation, then in each such case, commencing with the first
fiscal year of the Corporation during which such action or omission occurred,
Participant shall forfeit (without any payment therefore) up to 100% of any
Performance Units that have not been vested or settled and shall repay to the
Corporation, upon notice to Participant by the Corporation, up to 100% of the
Fair Market Value of the shares of Common Stock at the time such shares were
delivered to the Participant pursuant to the Performance Units during and after
such fiscal year. The Board or the Committee, as the case may be, shall
determine in its sole discretion the date of occurrence of such action or
omission, the percentage of the Performance Units that shall be forfeited and
the percentage of the Fair Market Value of the shares of Common Stock delivered
pursuant to the Performance Units that must be repaid to the Corporation.


16.     Counterparts.


This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


17.     Section Headings.
 
The section headings of this Agreement are for convenience of reference only and
shall not be deemed to alter or affect any provision hereof.




B-6

--------------------------------------------------------------------------------





 18.     Governing Law.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California without regard to conflict of law
principles thereunder.


 




B-7

--------------------------------------------------------------------------------







EXHIBIT A
 
PERFORMANCE GOALS




[INSERT APPLICABLE PERFORMANCE GOALS.]
 
 
 











B-8

--------------------------------------------------------------------------------






EXHIBIT C


Form of Restricted Stock Award Agreement


See attached.


C-1

--------------------------------------------------------------------------------







Molina Healthcare, Inc. 2011 Equity Incentive Plan
Restricted Stock Award Agreement




This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) effective as of [•] is
between Molina Healthcare, Inc., a Delaware corporation (the “Company”), and
Joseph M. Zubretsky, an employee of the Company or one of its Affiliates (the
“Grantee”), pursuant to and subject to the terms and conditions of the Molina
Healthcare, Inc. 2011 Equity Incentive Plan, as amended and restated, to date
(the “Plan”). The Company desires to award to the Grantee a number of shares of
the Company’s common stock, par value $.001 per share (the “Common Stock”),
subject to certain restrictions as provided in this Agreement, in order to carry
out the purpose of the Plan. The purpose of this Agreement is to evidence the
terms and conditions of an award of restricted stock granted to the Grantee
under the Plan.


Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Grantee hereby agree as
follows:


Section 1. Award of Restricted Stock.


Effective as of March 1, 2018 (the “Effective Date”), the Company grants to the
Grantee a restricted stock award of [Grant amount of $4 million, with actual
number of shares to be determined by reference to closing price on February 28,
2018] [•] shares of Common Stock (the “Shares”), subject to the terms and
conditions set forth in this Agreement and in accordance with the terms of the
Plan (the “Restricted Stock Award”).


Section 2. Rights with Respect to the Shares.


(a)    Stockholder Rights. With respect to the Shares, the Grantee shall be
entitled at all times on and after the date of issuance of the Shares to
exercise the rights of a stockholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends on the Shares as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. However, the Shares shall be nontransferable and
subject to a risk of forfeiture to the Company at all times prior to the dates
on which such Shares become vested, and the restrictions with respect to the
Shares lapse, in accordance with Section 3 of this Agreement.


(b)    Dividends. As a condition to receiving the Shares under the Plan, the
Grantee hereby agrees to defer the receipt of dividends paid on the Shares. Cash
dividends or other cash distributions paid with respect to the Shares prior to
the date or dates the Shares vest shall be subject to the same restrictions,
terms, and conditions as the Shares to which they relate, shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary, and shall be forfeited in the event that the Shares with respect to
which the dividends were paid are forfeited.


(c)    Issuance of Shares. The Company shall cause the Shares to be issued in
the Grantee’s name or in a nominee name on the Grantee’s behalf, either by
book-entry registration or issuance of a stock certificate or certificates
evidencing the Shares, which certificate or certificates shall be held by the
Secretary of the Company or the stock transfer agent or brokerage service
selected by the Secretary of the Company to provide such services for the Plan.
The Shares shall be restricted from transfer and shall be subject to an
appropriate stop-transfer order. If any certificate is issued, the certificate
shall bear an appropriate legend referring to the restrictions applicable to the
Shares. The Grantee hereby agrees to the retention by the Company of the Shares
and, if a stock certificate is issued, the Grantee agrees to execute and deliver
to the


C-2

--------------------------------------------------------------------------------





Company a blank stock power with respect to the Shares as a condition to the
receipt of this Restricted Stock Award. After any Shares vest pursuant to
Section 3 hereof, and following payment of the applicable withholding taxes
pursuant to Section 6 of this Agreement, the Company shall promptly cause to be
issued a certificate or certificates, registered in the Grantee’s name,
evidencing such vested whole Shares (less any Shares withheld to pay withholding
taxes) and shall cause such certificate or certificates to be delivered to the
Grantee free of the legend and the stop-transfer order referenced above. The
Company will not deliver any fractional Share but will pay, in lieu thereof, the
Fair Market Value of such fractional Share at the time certificates evidencing
the Shares are delivered to the Grantee.


Section 3. Vesting; Forfeiture.


(a)    Vesting. Subject to the terms and conditions of this Agreement,
one-fourth (1/4th) of the Shares shall vest, and the restrictions with respect
to the Shares shall lapse, on each of the first, second, third, and fourth
anniversaries of the Effective Date if the Grantee remains continuously employed
by the Company or an Affiliate of the Company until such respective vesting
dates.


(b)    Forfeiture. If the Grantee ceases to be employed by the Company and all
Affiliates of the Company for any reason prior to the vesting of the Shares
pursuant to Section 3(a) hereof, Grantee’s rights to all of the unvested Shares
shall be treated in accordance with the terms of his Employment Agreement with
the Company, dated as of October 9, 2017 (the “Employment Agreement”).


(a)No Early Vesting. Except as provided in the Employment Agreement and unless
otherwise determined by the Committee in its sole discretion, in no event will
any of the Shares vest prior to their respective vesting dates set forth in
Section 3(a) hereof.


Section 4. Restrictions on Transfer.


Until the Shares vest pursuant to Section 3 hereof, neither the Shares, nor any
right with respect to the Shares under this Agreement, may be sold, assigned,
transferred, pledged, hypothecated (by operation of law or otherwise) or
otherwise conveyed or encumbered and shall not be subject to execution,
attachment or similar process. Any attempted sale, assignment, transfer, pledge,
hypothecation or other conveyance or encumbrance shall be void and unenforceable
against the Company or any Affiliate of the Company.


Section 5. Distributions and Adjustments.


(a)    If any Shares vest subsequent to any change in the number or character of
the Common Stock of the Company through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of such Shares.


(a)Any additional shares of Common Stock of the Company, any other securities of
the Company and any other property distributed with respect to the Shares prior
to the date or dates the Shares vest shall be subject to the same restrictions,
terms and conditions as the Shares to which they relate and shall be promptly
deposited with the Secretary of the Company or a custodian designated by the
Secretary.


C-3

--------------------------------------------------------------------------------







Section 6. Taxes.


(a)    The Grantee acknowledges that the Grantee will consult with the Grantee’s
personal tax adviser regarding the income tax consequences of the grant of the
Shares, payment of dividends on the Shares, the vesting of the Shares and any
other matters related to this Agreement. In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
the Grantee’s sole and absolute responsibility, are withheld or collected from
the Grantee.


(a)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee administering the Plan, the Grantee may elect to satisfy tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Grantee’s
election must be made on or before the date that the amount of tax to be
withheld is determined. If the Grantee does not make an election, the Company
will withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes.


Section 7. Non-Solicitation.


The Grantee acknowledges and agrees that during the period of Grantee’s
employment by the Company (or any Subsidiary), and for a period of one (1) year
after termination of Grantee’s Service Relationship for any reason, with or
without Cause, Grantee shall not directly or indirectly, either alone or in
concert with others, solicit, entice, or encourage the hiring of any employee of
the Company (or any Subsidiary) unless such person was involuntarily terminated
or laid off by the Company (or any Subsidiary).


Section 8. Confidentiality.


The Grantee agrees to keep and maintain in strict confidence all confidential
and proprietary information of the Company (or any Subsidiary) during and after
the term of employment by the Company, and to never directly or indirectly make
known, divulge, reveal, furnish, make available, or use any confidential
information (except in the course of regular authorized duties on behalf of the
Company or any Subsidiary). Grantee’s obligations of confidentiality hereunder
shall survive termination of employment regardless of any actual or alleged
breach by the Company (or any Subsidiary) in connection with such termination,
until and unless any such confidential information shall have become, through no
fault of Grantee, generally known to the public or unless Grantee is required by
law to make disclosure (after giving the Company or any Subsidiary notice and an
opportunity to contest such requirement). Grantee’s obligations under this
Section are in addition to and not in limitation or preemption of all other
obligations of confidentiality which Grantee has to the Company under general
legal or equitable principles. All documents and other property including or
reflecting confidential information furnished to Grantee by the Company or
otherwise acquired or developed by the Company shall at all times be the
property of the Company (or any Subsidiary). Upon termination of employment,
Grantee shall return to the Company (or any Subsidiary) any such documents or
other property (including copies, summaries, or analyses of the foregoing) of
the Company (or any Subsidiary) which are in Grantee’s possession, custody, or
control.




C-4

--------------------------------------------------------------------------------





Section 9. Definitions.


Terms not defined in this Agreement shall have the meanings given to them in the
Plan.


Section 10. Governing Law.


The internal law, and not the law of conflicts, of the State of California will
govern all questions concerning the validity, construction and effect of this
Agreement.


Section 11. Plan Provisions.


This Agreement is made under and subject to the provisions of the Plan and the
Employment Agreement, and all of the provisions of the Plan and the Employment
Agreement are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the Plan
and the Employment Agreement, the provisions of the Plan and the Employment
Agreement will govern. By accepting this Restricted Stock Award, the Grantee
confirms that the Grantee has received a copy of the Plan and the Employment
Agreement, represents that the Grantee is familiar with the terms and provisions
of the Plan and the Employment Agreement, and hereby accepts this Restricted
Stock Award subject to all the terms and provisions of the Plan and the
Employment Agreement.


Section 12. No Rights to Continue Service or Employment.


Nothing herein shall be construed as giving the Grantee the right to continue in
the employ or to provide services to the Company or any Affiliate, whether as an
employee or as a consultant or otherwise, or interfere with or restrict in any
way the right of the Company or any Affiliate to discharge the Grantee, whether
as an employee or consultant or otherwise, at any time, with or without cause.
Subject to the terms of the Grantee’s Employment Agreement, the Company or any
Affiliate may discharge the Grantee free from any liability or claim under this
Agreement.


Section 13. Entire Agreement.


With the exception of the Grantee’s Employment Agreement, this Agreement
together with the Plan supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.


Section 14. Modification.


No change or modification of this Agreement shall be valid or binding upon the
parties unless the change or modification is in writing and signed by the
parties. Notwithstanding the preceding sentence, the Plan, this Agreement and
the Restricted Stock Award may be amended, altered, suspended, discontinued or
terminated to the extent permitted by the Plan.




C-5

--------------------------------------------------------------------------------





Section 15. Shares Subject to Agreement.


The Shares shall be subject to the terms and conditions of this Agreement.
Except as otherwise provided in Section 5, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
the Shares. The Company shall not be required to deliver any Shares until the
requirements of any federal or state securities or other laws, rules or
regulations (including the rules of any securities exchange) as may be
determined by the Committee to be applicable are satisfied.


Section 16. Severability.


In the event that any provision that is contained in the Plan or this Agreement
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or would disqualify the Plan or this Agreement for any reason and
under any law as deemed applicable by the Committee, the invalid, illegal or
unenforceable provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or this Agreement, such provision shall be stricken as to such
jurisdiction or Shares, and the remainder of the Plan or this Agreement shall
remain in full force and effect.


Section 17. Headings.


Headings are given to the sections and subsections of this Agreement solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Agreement
or any provision hereof.


Section 18. Grantee’s Acknowledgments.


The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee or the Board of Directors of the
Company, as appropriate, upon any questions arising under the Plan or this
Agreement. Any determination in this connection by the Company, including the
Board of Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Grantee are
subject to all applicable laws, rules and regulations.


Section 19. Parties Bound.


The terms, provisions and agreements that are contained in this Agreement shall
apply to, be binding upon, and inure to the benefit of the parties and their
respective heirs, executors, administrators, legal representatives and permitted
successors and assigns, subject to the limitation on assignment expressly set
forth herein. This Agreement shall have no force or effect unless it is duly
executed and delivered by the Company.


Section 20. Counterparts.


This Agreement may be executed in counterparts, each of which shall constitute
an original, but both of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.


C-6

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, effective as of the day and year
first above written.


MOLINA HEALTHCARE, INC.
 
 
By:
 
 
Jeff D. Barlow
 
 
Its:
Chief Legal Officer
 
 
 
 
PARTICIPANT
 
 
 
 
 
Joseph M. Zubretsky





C-7

--------------------------------------------------------------------------------






EXHIBIT D


Form of Release and Waiver
THIS RELEASE AND WAIVER (this “Release”) is made and entered into as of
_____________________, 20__, by and between MOLINA HEALTHCARE, INC. (the
“Employer”) and JOSEPH M. ZUBRETSKY (the “Executive”).
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.    Termination of Employment. The Executive and the Employer agree that the
Executive’s employment with the Employer terminated effective _______________.
The Executive further agrees that, without prior written consent of the
Employer, he will not hereafter seek reinstatement, recall or reemployment with
the Employer or its affiliates. The Executive further agrees that, in the event
he is employed by any company or other entity that is acquired by or merged with
the Employer or any of its parents, subsidiaries, divisions or affiliates, he
shall resign from said employment immediately upon the acquisition, and that
should the Executive fail or refuse to do so, such entity may terminate his
employment and the Executive shall have no recourse against the Employer or any
of its parents, subsidiaries, divisions or affiliates.
2.    Severance Payment. A description of the payments to which the Executive
may be entitled upon termination of employment is contained in Paragraphs [7B,
7C or 7E] of that certain Employment Agreement entered into by and between the
Employer and the Executive dated as of October 9, 2017, which is incorporated by
reference herein (the “Employment Agreement”). The payments described in the
preceding sentence are over and above that to which the Executive would be
otherwise entitled to upon the termination of his employment with the Employer,
absent executing this Release, notwithstanding the terms of the Employment
Agreement. The Executive affirms that he has agreed in the Employment Agreement,
and again herein, that he is only entitled to such payments if he executes this
Release.
3.    Release.
(a)General Release. In consideration of the payments to be made by the Employer
to the Executive pursuant to Section 2 above, the Executive, with full
understanding of the contents and legal effect of this Release and having the
right and opportunity to consult with his counsel, hereby releases and
discharges the Employer, its subsidiaries and affiliates, each of their
respective shareholders, members, partners, officers, directors, supervisors,
managers, employees, agents, representatives, attorneys, parent companies,
divisions, subsidiaries and affiliates, and all related entities of any kind or
nature, and all employee benefit plans sponsored by or contributed to by any
such entities (including any fiduciaries thereof), and each of their respective
predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “Released Parties”) of and from any and all claims, actions,
causes of action, grievances, suits, charges, or complaints of any kind or
nature whatsoever, that he ever had or now has, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy, arising prior to the execution of this
Release; provided,


D-1

--------------------------------------------------------------------------------





however, and subject to Section 4 below, the Release is not intended to and does
not limit the Executive’s right to file a charge or participate in an
investigative proceeding of the Equal Employment Opportunity Commission (the
“EEOC”) or another governmental agency. Without limiting the generality of the
foregoing, it being the intention of the parties to make this Release as broad
and as general as the law permits, this Release specifically includes any and
all subject matters and claims arising from any alleged violation by the
Released Parties under the Employment Agreement; the Age Discrimination in
Employment Act of 1967, as amended; Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1866, as amended by the Civil Rights Act of
1991 (42 U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Worker
Adjustment and Retraining Notification Act; the Equal Pay Act; Executive Order
11246; Executive Order 11141; the Industrial Welfare Commission’s Orders, the
California Fair Employment and Housing Act, the California Constitution, the
California Government Code, the California Labor Code, the Connecticut Fair
Employment Practices Act – Conn. Gen. Stat. § 46a-51 et seq., the Connecticut
Wage Laws – Conn. Gen. Stat. § 31-58 et seq., the Connecticut Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim – Conn. Gen. Stat. § 31-290a, the Connecticut Equal Pay Law –
Conn. Gen. Stat. § 31-58(e) et seq., §§ 31-75 and 31-76, the Connecticut Family
and Medical Leave Law – Conn. Gen. Stat. § 31-51kk et seq., the Connecticut Drug
Testing Law – Conn. Gen. Stat. § 31-51t et seq., the Connecticut Whistleblower
Law – Conn. Gen. Stat. § 31-51m(a) et seq., the Connecticut Free Speech Law –
Conn. Gen. Stat. § 31-51q et seq., the Connecticut Age Discrimination and
Employee Benefits Law – Conn. Gen. Stat. § 38a-543, the Connecticut Reproductive
Hazards Law – Conn. Gen. Stat. § 31-40g et seq., the Connecticut AIDS Testing
and Confidentiality Law - Conn. Gen. Stat. § 19a-581 et seq., the Connecticut
Electronic Monitoring of Employees Law – Conn. Gen. Stat. § 31-48b and d, the
Connecticut Statutory Provision Regarding Protection of Social Security Numbers
and Personal Information – Conn. Gen. Stat. § 42-470 et seq., the Connecticut
Statutory Provision Regarding Concerning Consumer Privacy and Identity Theft –
Public Act No. 09-239, the Connecticut OSHA, as amended, and any other federal,
state or local constitution, law, regulation or ordinance governing the terms
and conditions of employment or the termination of employment; and any other
statutory claim, employment or other contract or implied contract claim, claim
for equity in the Employer, or common law claim for wrongful discharge, breach
of an implied covenant of good faith and fair dealing, defamation, or invasion
of privacy arising out of or involving his employment with the Employer, the
termination of his employment with the Employer, or involving any continuing
effects of his employment with the Employer or termination of employment with
the Employer. The Executive further acknowledges that he is aware that statutes
exist that render null and void releases and discharges of any claims, rights,
demands, liabilities, action and causes of action that are unknown to the
releasing or discharging party at the time of execution of the release and
discharge. The Executive hereby expressly waives, surrenders and agrees to
forego any protection to which he would otherwise be entitled by virtue of the
existence of any such statute in any jurisdiction including, but not limited to,
the States of Connecticut and California. The Executive acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542. Accordingly, IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT ALL RIGHTS UNDER SECTION 1542 OF THE CIVIL CODE OF THE STATE OF
CALIFORNIA ARE EXPRESSLY WAIVED BY THE EXECUTIVE. Section 1542 reads as follows:




D-2

--------------------------------------------------------------------------------





SECTION 1542. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.


(b)Exclusions. Notwithstanding anything to the contrary in Section 3(a) above,
nothing herein waives or releases: (i) the Executive’s rights to any payments
the Employer is required to make pursuant to Section 2 hereof or Paragraph 7A of
the Employment Agreement; (ii) the Executive’s rights to indemnification which
the Executive may have as a director or officer of Employer or any of its
subsidiaries under any agreement or such entity’s governing documents, D&O
insurance policies or applicable law; (iii) the Executive’s rights with respect
to the vested equity interests in the Employer held by him, which he
acknowledges and agrees is comprised of [__] vested shares of common stock, and
vested options to purchase [__] shares of common stock, at an exercise price of
$[___] per share, which in each case are subject to the terms and conditions of
the applicable equity incentive plans and award agreements; and (iv) any rights
that cannot be waived as a matter of law.


4.    Covenant Not to Sue. The Executive agrees not to bring, file, charge,
claim, sue or cause, assist, or permit to be brought, filed, charged or claimed
any action, cause of action, or proceeding regarding or in any way related to
any of the claims released in Section 3 hereof, and further agrees that this
Release is, will constitute and may be pleaded as, a bar to any such claim,
action, cause of action or proceeding. If the Executive files a charge or
participates in an investigative proceeding of the EEOC or another governmental
agency, or is otherwise made a party to any proceedings described in Section 3
hereof, the Executive will not seek and will not accept any personal equitable
or monetary relief in connection with such charge or investigative or other
proceeding; provided, however, that this Release does not limit the Executive’s
right to receive an award for information provided to any governmental agencies
under any whistleblower program. The Executive further understands that this
Release does not limit his ability to communicate with any governmental agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any governmental agencies, including providing documents or other
information, without notice to the Employer.
5.    Non-Disclosure. The Executive agrees that he will keep the terms and
amounts set forth in this Release completely confidential and will not disclose
any information concerning this Release’s terms and amounts to any person other
than his attorney, accountant, tax advisor, or immediate family, until such time
as the information in this Release is disclosed by the Employer as may be
required by law.
6.    Restrictive Covenants. The Executive agrees that he will abide by the
terms set forth in Paragraphs 9 and 10 of the Employment Agreement.
7.    Return of Employer Materials. By signing this Release, the Executive
affirms having returned to the Employer all of the property of the Employer or
any of its subsidiaries or affiliates that is in the Executive’s possession,
custody or control, including, without limitation, (a) all keys, access cards,
credit cards, computer hardware (including but not limited to all hard drives,


D-3

--------------------------------------------------------------------------------





diskettes, compact disks, DVDs, electronic storage devices, and personal data
assistants, and the contents of all such hardware, as well as any passwords or
codes or instructions needed to operate any such hardware), computer software
and programs, data, materials, papers, books, files, documents, records,
policies, client and customer information and lists, marketing information,
design information, specifications and plans, data base information and lists,
mailing lists, notes, and any other property or information that the Executive
has or had relating to the Employer or any of its subsidiaries or affiliates
(whether those materials are in paper, electronic or computer-stored form or in
any other form or medium), and (b) all documents and other property containing,
summarizing, or describing any Confidential Information (as defined in the
Employment Agreement), including all originals and copies. The Executive affirms
that he has not retained any such property or information in any form, and will
not give copies of such property or information or disclose their contents to
any other person.
8.    Social Media Profiles. The Executive agrees to update all of his social
media profiles (for example, Linkedin) within ten (10) days after the date
hereof to reflect that he is no longer employed by or affiliated with the
Employer.
9.    No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against any Released Party. The Executive also represents that
he does not intend to bring any claims on his own behalf or on behalf of any
other person or entity against any Released Party.
10.    No Admission of Liability. The Executive understands and acknowledges
that this Release constitutes a compromise and settlement of any and all actual
or potential disputed claims by the Executive. No action taken by the Employer
hereto, either previously or in connection with this Release, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Employer of any
fault or liability whatsoever to the Executive or any third party.
11.    Representations. The Executive hereby agrees that this Release is given
knowingly and voluntarily and acknowledges that:
(a)    this Release is written in a manner understood by the Executive;
(b)    this Release refers to and waives any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended;
(c)    the Executive has not waived any rights arising after the date of this
Release;
(d)    the Executive has received valuable consideration in exchange for this
Release in addition to amounts the Executive is already entitled to receive; and
(e)    the Executive has been advised to consult with an attorney prior to
executing this Release.


D-4

--------------------------------------------------------------------------------





12.    Consideration and Revocation. The Executive is receiving this Release on
___________________, 20__, and the Executive shall be given twenty-one (21) days
from receipt of this Release to consider whether to sign this Release. The
Executive agrees that changes or modifications to this Release do not restart or
otherwise extend the above twenty-one (21) day period, unless specifically
agreed to in writing by the Employer. Moreover, the Executive shall have seven
(7) days following execution to revoke this Release in writing to the General
Counsel of the Employer, and this Release shall not take effect until those
seven (7) days have ended.
13.    Future Cooperation. In connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings involving
the Employer or any of its subsidiaries or affiliates which relate to periods of
time during the Executive’s employment with the Employer, the Executive agrees
subject to his then-current personal and professional obligations to make
himself reasonably available, upon reasonable notice from the Employer and
without the necessity of subpoena, to provide information or documents, provide
declarations or statements to the Employer, meet with attorneys or other
representatives of the Employer, prepare for and give depositions or testimony,
and/or otherwise cooperate in the investigation, defense or prosecution of any
or all such matters. The Executive shall be reimbursed for reasonable costs and
expenses incurred by him as a result of actions taken pursuant to this Section
13. It is expressly agreed and understood that the Executive will provide only
truthful testimony if required to do so, and that any payment to him is solely
to reimburse his expenses and costs for cooperation with the Employer.
14.    General
(a)    Severability. If any provision of this Release shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Release as the case may require, and this Release shall be construed
and enforced to the maximum extent permitted by law, as if such provision had
been originally incorporated herein as so modified, restricted, or reformulated
or as if such provision had not been originally incorporated herein, as the case
may be. The parties further agree to seek a lawful substitute for any provision
found to be unlawful; provided, that, if the parties are unable to agree upon a
lawful substitute, the parties desire and request that a court or other
authority called upon to decide the enforceability of this Release modify those
restrictions in this Release that, once modified, will result in an agreement
that is enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.
(b)    Waiver. A waiver by the Employer of a breach of any provision of this
Release by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Employer.
(c)    Amendment. This Release may not be altered, amended, or modified except
in writing signed by both the Executive and the Employer.
(d)    Arbitration. Except as otherwise set forth in the Employment Agreement,
any controversy, claim or dispute between the parties relating to or arising out
of the subject matter


D-5

--------------------------------------------------------------------------------





covered by this Release shall be resolved by arbitration in accordance with the
Employment Arbitration Rules and Mediation Procedures (“Rules”) of the American
Arbitration Association through a single arbitrator in Hartford, Connecticut
selected in accordance with the Rules. The decision of the arbitrator shall be
rendered within thirty (30) days of the close of the arbitration hearing and
shall include written findings of fact and conclusions of law reflecting the
appropriate substantive law. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof in the State of
Connecticut. In reaching his or her decision, the arbitrator shall have no
authority (a) to authorize or require the parties to engage in discovery other
than document discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing),
(b) to change or modify any provision of this Agreement, (c) to base any part of
his or her decision on public policy arguments or the common law principle of
constructive termination, or (d) to award punitive damages or any other damages
not measured by the prevailing party’s actual damages and may not make any
ruling, finding or award that does not conform to this Release. Each party shall
bear all of his, her or its own legal fees, costs and expenses of arbitration
and one-half (½) of the costs of the arbitrator.
(e)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut without reference to its
conflict of law provisions.
(f)    Entire Agreement. This Release supersedes all prior agreements between
the parties with respect to its subject matter and is intended (with the
documents referred to herein) as a complete and exclusive statement of the terms
of the agreement between the parties with respect thereto. The Executive
expressly warrants and represents that no promise or agreement which is not
herein expressed has been made to him in executing this Release.
(g)    Section Headings. The section headings in this Release are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Release.
(h)    Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
this Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.
(i)    Execution of Release. This Release may be executed in counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one Release. The Release, to the extent signed and delivered by means
of a facsimile machine or by PDF File (portable document format file), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
originally signed version delivered in person. At the request of either party
hereto, the other party shall re-execute original forms hereof.


D-6

--------------------------------------------------------------------------------





PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.
If the Executive signs this Release less than twenty-one (21) days after he
receives it from the Employer, he confirms that he does so voluntarily and
without any pressure or coercion from anyone at the Employer.
[Signature page follows]






D-7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Release and Waiver as of the
date first stated above.


MOLINA HEALTHCARE, INC.










                                          
By:
Title:
EXECUTIVE:










                                         
Joseph M. Zubretsky







Signature Page to Release and Waiver